Order, Supreme Court, New York County, entered on April' 20, 1972, granting defendant’s motion for. partial summary judgment and denying plaintiff’s cross motion for summary judgment, to dismiss the counterclaim herein and for other relief, unanimously modified, on the law, to the extent of'granting plaintiff’s motion to dismiss said counterclaim and awarding him summary judgment in the amount of $1,669.35, and otherwise affirmed, without costs and without disbursements. Defendant’s counterclaim, by which she seeks to recover various costs incurred by her in- vacating a.default judgment against her in this action, fails to state a cause of action. Those costs were imposed as a condition for vacating that default judgment and may not now be recovered by defendant. No defense or fact issues aré raised with regard to plaintiff’s right to recover the sum of $1,500 and disbursements of $169.35, which defendant expressed a willingness to' pay. Accordingly, there is no need for a trial in this action and plaintiff is awarded judgment for the amounts stated above. Concur — Stevens, P. J., MeGivern, Kupferman and Capozzoli, JJ.